
Exhibit 10.3



August 3, 2010




Mr. Bob Raiford
Chief Financial Officer
ENGlobal Corporation
654 N. Sam Houston Parkway E, Suite 400
Houston, TX  77060






Dear Bob:


We have learned of the following breach of the terms of ENGlobal’s Credit
Agreement with WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) dated as of
December 29, 2009 (the "Agreement"):


Fixed Charge Coverage Ratio not less than 1.75 to 1.00


Subject to the terms and conditions set forth herein, the Bank has decided to
waive its default rights with respect to this breach for the second quarter of
2010 only.  This waiver applies only to the specific instance described
above.  It is not a waiver of any subsequent breach of the same provision of the
Agreement, nor is it a waiver of any breach of any other provision of the
Agreement.


In consideration of the Bank providing this waiver and as a condition to its
effectiveness, ENGlobal shall pay to the Bank a non-refundable fee of
$10,000.  If the Bank has not received payment in full of said fee by the close
of business on August 5, 2010, this waiver shall immediately terminate without
further notice and the Bank may exercise any and all rights, powers and remedies
available under the Agreement.


Except as expressly stated in this letter, the Bank reserves all of the rights,
powers and remedies available to the Bank under the Agreement and any other
contracts or instruments, including the right to cease making advances and the
right to accelerate any of ENGlobal’s indebtedness, if the breach described
above is not cured by August 5, 2010 or if any subsequent breach of the same
provision or any other provision of the Agreement should occur.
 

  Sincerely,            WELLS FARGO BANK,           NATIONAL ASSOCIATION       
   
 
By:
/s/   H. David Jones               H. David Jones     Title:  Vice President    
   



